Citation Nr: 1730090	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, post-operative left medial meniscectomy with tricompartmental osteoarthritis (left knee disability),       currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2016 Board decision, the Veteran's claims for entitlement to an increased rating for his service-connected left knee disability and entitlement to service connection for a low back disability were denied.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 10, 2017 Order, the Court vacated the July 2016 Board decision to the extent that it denied a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability, and remanded the claim back to the Board for compliance with instructions pursuant to a May 2017 Joint Motion for Partial Remand (JMPR).  The JMPR noted the Veteran was not pursuing the appeal for entitlement to service connection for a low back disability and such matter was dismissed by the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for the service-connected left knee disability. 

In the May 2017 JMPR the parties agreed that the January 2009 and September 2015 VA examinations did not provide sufficient information concerning functional loss due to limited or excess movement, pain, weakness, excess fatigability, incoordination or flare-ups and the examiners did not adequately explain why it would be speculation to opine as to the functional loss experienced during flare ups. Accordingly, a new VA examination is warranted.    

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014)

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for his left knee disability.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records dating since September 2015.  All development   efforts should be associated with the claims file. If    any requested records are unavailable, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his service-connected left disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all   clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left knee should be reported.

The examiner should conduct range of motion testing     in both knees for comparison.  To the extent possible, range of motion for the left knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner must also consider whether there is likely to be additional range of motion loss of the left knee as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If   so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why. 

3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




